Article 1, sec. 10 of the Constitution of Texas guarantees to one accused of crime a speedy, public trial by an impartial jury. An impartial jury "means that the jury must be not partial, not favoring one party more than another, unprejudiced, disinterested, equitable and just, and that the merits of the case shall not be prejudged." Duncan v. State,184 S.W. 195. It is conceived that in the enactment of Art. 616, C. C. P., it was the purpose of the Legislature to afford the accused and the State equal opportunity to secure a fair and impartial jury. As evidence of the legislative intent in the respect mentioned, it is observed that the State has the right to challenge those who are related to the defendant within the prohibited degree, and the accused may challenge for cause those related within the prohibited degree to the person injured by the commission of the offense, or to the private prosecutor. Equal right is given as to challenges to those entertaining bias or prejudice. Evidently the Legislature deemed relationship of jurors to the accused, the injured party, and private prosecutor to ipso facto characterize them as not impartial. As to relatives of the attorneys employed by the accused, no ground of challenge is provided in the statute; nor is a ground provided for challenging relatives of the district or county attorney. It would seem that the Legislature deemed relatives of the attorneys in the case not to be, by reason of the relationship alone, partial jurors.
To impute to the Legislature the intent to provide a challenge for cause to relatives of counsel privately employed to assist in the prosecution is to say that said body deemed such relatives to be ipso facto partial jurors, whereas relatives of *Page 455 
counsel for the accused and of the district and county attorney were thought to be impartial jurors, notwithstanding the relationship. Stated in another way, if the term "private prosecutor" as employed in the statute, means counsel privately employed to assist in the prosecution, it necessarily follows that we must lay at the door of the Legislature the charge of promulgating classifications in the absence of reasonable distinctions separating one class from the others. As far as the impartiality of jurors is concerned, it can not be said that the relatives of the district and county attorney and of the attorneys employed by the accused are not in the same attitude as relatives of counsel privately employed to assist in the prosecution. One class can not be held to have more or less interest in the result of the prosecution than the other. In this connection, it is observed that at the time of the enactment of Art. 616, supra, the district and county attorneys of this state depended for their compensation upon convictions.
When Art. 616, supra, was enacted the term "private prosecutor" had a well-defined meaning in the judicial precedents. We quote from 26 Texas Jur., 741, as follows: "A private prosecutor is one who prefers an accusation against a party whom he suspects to be guilty." See Heacock v. State, 13 Texas App., 97; Bouvier's Law Dictionary (Rawle's 3d Rev.), Vol. 3, p. 2753; 6 Words and Phrases, p. 5578; Sampson v. State, 157 S.E. 915. As far as we have been able to determine, in no case has it been held that said term included counsel privately employed to assist in the prosecution.
In the State of Alabama it is provided by statute that in criminal cases one connected by consanguinity within the ninth degree or affinity in the fifth degree with either the defendant or with the prosecutor or person alleged to be injured is subject to challenge for cause. Notwithstanding the statute uses the term "prosecutor" it was held in Washington v. State, 58 Ala. 355, that said term did not refer to the prosecuting attorney. In other jurisdictions statutes to the same effect have been held not to afford a challenge for cause to relatives of the prosecuting attorney.
I am unable to reach the conclusion that it was the intention of the Legislature to include in the term "private prosecutor" an attorney privately employed to assist in the prosecution. I therefore concur in the opinion granting the State's motion for rehearing and ordering an affirmance of the judgment. *Page 456 
                    ON MOTION FOR REHEARING.